


110 HR 1935 IH: Subcontractor Protection

U.S. House of Representatives
2007-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1935
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2007
			Mr. Wynn introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Act to provide a penalty for
		  the failure by a Federal contractor to subcontract with small businesses as
		  described in its subcontracting plan, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Subcontractor Protection
			 Act.
		2.Implementation of
			 subcontracting plansSection
			 8(d) of the Small Business Act (15 U.S.C. 637(d)) is amended by adding at the
			 end the following new paragraphs:
			
				(12)In the case of any contract
				containing a subcontracting plan included pursuant to paragraph (4) or (5), the
				following provisions apply:
					(A)The Federal agency awarding the
				contract shall include in the contract a clause providing for the withholding
				of not less than (i) $5,000 in the case of a contract in the amount of $100,000
				or less, (ii) 3 percent of the contract amount in the case of a contract in an
				amount of more than $100,000 and less than $5,000,000, and (iii) 5 percent of
				the contract amount in the case of a contract in an amount of $5,000,000 or
				more, if the contractor does not achieve the percentage goal for the
				utilization of small business concerns owned and controlled by socially and
				economically disadvantaged individuals as set forth in the subcontracting
				plan.
					(B)The Federal agency awarding the
				contract shall require the contractor to provide written justification to the
				agency whenever the contractor, in performing the contract, does not enter into
				a subcontract with, or substitutes another subcontractor for, a specific small
				business concern identified in the subcontracting plan.
					(13)The Administration shall establish a
				telephone line or other electronic means of communication through which any
				small business concern identified in a subcontracting plan by an offeror or
				bidder may communicate to the Administration any concerns regarding major
				deviations by prime contractors from the use of small business concerns as
				subcontractors under the prime contract as described in subcontracting
				plans.
				.
		3.Requirement to
			 consider use of small business concerns owned and controlled by socially and
			 economically disadvantaged individuals when considering past compliance with
			 subcontracting plansParagraphs (4)(C) and (5)(B) of section 8(d) of the Small Business Act (15
			 U.S.C. 637(d)) are each amended in the second sentence by inserting ,
			 especially compliance with the goal set forth in such plans for the utilization
			 of small business concerns owned and controlled by socially and economically
			 disadvantaged individuals, after other such subcontracting
			 plans.
		
